Order entered April 3, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01699-CR

                              DONALD RAY ATKINS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F10-31661-J

                                            ORDER
       Appellant’s March 28, 2013 motion to supplement the reporter’s record and to hold the

briefing schedule in abeyance is GRANTED IN PART.

       We ORDER Official Court Reporter Kimberly R. Xavier to file, within THIRTY days

of the date of this order, a supplemental reporter’s record of the plea hearing in this case

conducted on April 7, 2011.

       Appellant’s brief shall be due thirty days after the supplemental reporter’s record is filed.

       WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Kimberly R. Xavier.


                                                       /s/   LANA MYERS
                                                             JUSTICE